Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/733,180 filed 1/2/20. Claims 1-20 are pending with claims 1, 18 and 19 in independent form.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method for providing an exercise guiding, comprising: determining, by a processing unit, at least one mathematical correspondence to divide a coordinate plane into a plurality of regions for defining a plurality of two-dimensional exercise training zones, wherein the coordinate plane has a first axis based on a first parameter of a fitness performance level and a second axis based on a second parameter of an exercise intensity, wherein determining at least one mathematical correspondence comprises: acquiring, from a memory unit, a data set comprising at least one data subset, wherein each data subset of the at least one data subset comprises a plurality of values of the fitness performance level and a plurality of values of the exercise intensity in a state of an exercise threshold respectively corresponding to the plurality of values of the fitness performance level; and for each of the at least one mathematical correspondence, performing, by the processing unit, a calculation based on the associating data thereof comprising at least one portion of a content of the data set; transforming, by the processing unit, the plurality of two-dimensional exercise training zones into a plurality of one-dimensional exercise training zones of a current value of the fitness performance level for a user having the current value of the fitness performance level; and providing, by the outputting unit, the exercise guiding for the user according to the plurality of one-dimensional exercise training zones. With respect to claim 18 and all its dependencies, A method for providing an exercise guiding, comprising: determining, by a processing unit, a plurality of mathematical correspondences to 27Docket No.: BMD1902US divide a coordinate plane into a plurality of regions for defining a plurality of two-dimensional heart-rate zones, wherein the coordinate plane has a first axis based on a VO2max and a second axis based on a heart rate, wherein determining the plurality of mathematical correspondences comprises: acquiring, from a memory unit, a data set comprising a first data subset, a second data subset and a third data subset, wherein the first data subset comprises a plurality of first values of the VO2max and a plurality of values of the heart rate in the state of a VO2max threshold respectively corresponding to the plurality of first values of the VO2max, the second data subset comprises a plurality of second values of the VO2max and a plurality of values of the heart rate in the state of a LT2 (second lactate threshold) respectively corresponding to the plurality of second values of the VO2max, and the third data subset comprises a plurality of third values of the VO2max and a plurality of values of the heart rate in the state of a LT1 (first lactate threshold) respectively corresponding to the plurality of third values of the VO2max; and for each of the plurality of mathematical correspondences, performing, by the processing unit, a calculation based on the associating data thereof comprising at least one portion of a content of the data set; transforming, by the processing unit, the plurality of two-dimensional heart-rate zones into a plurality of one-dimensional heart-rate zones of a current value of the VO2max for a user having the current value of the VO2max; and providing, by the outputting unit, the exercise guiding for the user according to the plurality of one-dimensional heart-rate zones. With respect to claim 19 and all its dependencies, A method for providing an exercise guiding, comprising: determining, by a processing unit, at least one mathematical correspondence to divide a N-dimensional space into a plurality of regions for defining a plurality of 28Docket No.: BMD1902US N-dimensional exercise training zones, wherein N is an integer and at least three, wherein the N-dimensional space has N-1 first axes respectively based on N-1 first parameters and a second axis based on a second parameter of an exercise intensity, wherein each two first parameters of the N-1 first parameters are different and one of the N-1 first parameters is the first parameter of a fitness performance level, wherein determining at least one mathematical correspondence comprises: acquiring, from a memory unit, a data set comprising at least one data subset, wherein each data subset of the at least one data subset comprises a plurality of values of the fitness performance level and a plurality of sequences respectively corresponding to the plurality of values of the fitness performance level, wherein each of the plurality of sequences corresponds to the N-1 first parameters; and for each of the at least one mathematical correspondence, performing, by the processing unit, a calculation based on the associating data thereof comprising at least one portion of a content of the data set; transforming, by the processing unit, the plurality of N-dimensional exercise training zones into a plurality of one-dimensional exercise training zones of a current sequence of the N-1 first parameters for a user having the current sequence of the N-1 first parameters; and providing, by the outputting unit, the exercise guiding for the user according to the plurality of one-dimensional exercise training zones. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches generating an exercise activity pattern based on a schedule of a user’s non-exercise events and exercise events by generating a future exercise event that corresponds to a future non-exercise event scheduled on a user’s calendar (see Barnes et al. US 2017/0249599 A1). The prior art teaches an exercise managing method that determines a cumulative heart rate including a cumulative sum of heart rates of a user, analyzing an exercise performed by the user based on the cumulative heart rate and providing a result of the analyzing to the user (see Bae et al. EP 3012757 A1). The prior art teaches monitoring an activity session during the activity session, comparing the monitored activity session measurements and stored activity session measurements and providing an exercise coaching system based on the comparison (see Ackland WO 2015/069124 A1). The prior art teaches measuring a user’s heart rate to determine a standard condition value of a heart rate parameter in a user-specific performance monitor and comparing the standard condition value of the heart rate parameter and a standard condition reference value of the heart rate parameter and generating exercise instruction for a future exercise based on the comparison (see Hautala et al. EP 1852062 A1). These are all different from applicant’s claimed invention in that the prior art fails to teach providing an exercise guiding by determining, by a processing unit, at least one mathematical correspondence to divide a coordinate plane into a plurality of regions for defining a plurality of two-dimensional exercise training zones, wherein the coordinate plane has a first axis based on a first parameter of a fitness performance level and a second axis based on a second parameter of an exercise intensity, wherein determining at least one mathematical correspondence comprises: acquiring, from a memory unit, a data set comprising at least one data subset, wherein each data subset of the at least one data subset comprises a plurality of values of the fitness performance level and a plurality of values of the exercise intensity in a state of an exercise threshold respectively corresponding to the plurality of values of the fitness performance level; and for each of the at least one mathematical correspondence, performing, by the processing unit, a calculation based on the associating data thereof comprising at least one portion of a content of the data set; transforming, by the processing unit, the plurality of two-dimensional exercise training zones into a plurality of one-dimensional exercise training zones of a current value of the fitness performance level for a user having the current value of the fitness performance level; and providing, by the outputting unit, the exercise guiding for the user according to the plurality of one-dimensional exercise training zones. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH